TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00401-CR




                                        In re Charles Lee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 995654, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw his notice of appeal is granted. See Tex. R. App.

P. 42.2(a). The appeal is dismissed.




                                             __________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: January 27, 2011

Do Not Publish